Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 5, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00869-CV



                      IN RE ROBERT EGNATUK, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-49789

                         MEMORANDUM OPINION

      On October 31, 2019, relator Robert Egnatuk filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Sandra
Peake, presiding judge of the 257th District Court of Harris County, to vacate her
October 14, 2019 Order Dismissing Motion for Enforcement.
      “Relator must file with the petition: (1) a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding; and (2) a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in
evidence, or a statement that no testimony was adduced in connection with the matter
complained.” See Tex. R. App. P. 52.7(a).

      Although realtor’s petition references an appendix, relator has not provided
our court with an appendix or a record that complies with Rule 52.7(a). We therefore
deny relator’s petition for writ of mandamus, without prejudice to relator filing a
new petition with a record that complies with Rule 52.7(a).


                                       PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                         2